 NORTHWEST SMORGASBORD,INC.425mutual aidor protection, and to refrain from anyor all such activities.WE WILL make whole C. D. Chandler, GeneBruce, Louie Mills, Ralph Cox, and BobbyDukes for the discrimination practicedagainstthem.A. C. ROCHATCOMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting, and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions they maycommunicate directly with the Board's RegionalOffice, 528 Peachtree-Seventh Building, 50 SeventhStreet, Atlanta, Georgia 30323, Telephone 526-5741.Northwest Smorgasbord,Inc.' EmployerandLocal Joint Executive Board of Hotel &RestaurantEmployees and BartendersInternational Union,AFL-CIO,Petitioner.Case 19-RC-4060.March 15, 1967DECISION AND DIRECTION OF ELECTIONBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND ZAGORIAUpon a petition duly filed under Section 9(c) of theNationalLabor Relations Act, as amended, ahearing was held before Sam T. Kabanuck, HearingOfficer. The Hearing Officer's rulings made at thehearing are free from prejudicial error and arehereby affirmed. The Employer and the Petitionerhave filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theThe Employer's name appears as amended at the hearing.sThis figure does not include the State sales tax of 4.2 percent.CarolinaSupplies and CementCo.,122 NLRB 88.Intergraphic Corporationof America,160 NLRB 100;CityLine Open Hearth,Inc.,141 NLRB 799;Wallace Shops,Inc.,133NLRB 36;Sequim Lumber and Supply Company,123 NLRB 1097;Miller Container Corporation,115 NLRB 509.Attached to the brief filed by the Employer is a request that theBoard consider additional data based on the Employer'soperations since the hearing or, alternatively,that the Boardreopen the record for the presentation of such data.To considerpost hearing business fluctuations,however,is contrary to the163 NLRB No. 57National Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer, which contests the Board'sassertion of jurisdiction, has been engaged sinceNovember 1, 1966, in the operation of a restaurant inSeattle,Washington. The Employer's receipts forthe first month of operation totaled over $46,496.22Projecting this figure onan annual basisindicatesthat the Employer's volume of business will totalover $500,000 a year, and, therefore, that theEmployer'soperationmeetstheBoard'sjurisdictional standard for retail enterprises.3The Employer contended at the hearing (1) thatthe Board lacks jurisdiction because the restauranthas been in operation for so short a time, and (2) thatthe restaurant business generally declines after theinitial period of operation. We find no merit in thesecontentions.As to (1) the Board,in administering itsjurisdictionalstandards,customarilyprojectsavailable revenue figures with respect to a businessin operationfor less than a year.4 As to (2) thiscontention is conjectural. Accordingly, we find thatthe Employer is engaged in commerce, and that itwilleffectuate the policies of the Act to assertjurisdiction.'2.The labor organization involved claims torepresent certain employees of the Employer.'3.A question affectingcommerceexistsconcerning the representation of employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.Allproductionandmaintenance employeesemployed by the Employer at 85th and 1st AvenueN.W., Seattle,Washington, excluding all officeclericalemployees, guards, and supervisors asdefined in the Act.[Text of Direction of Election omitted frompublication.]basic considerations underlying the Board's projectionpolicy. Aswe are satisfied that the Employer's operations on a projectedbasis meet the Board's jurisdictional standards,we see no reasonfor deferring the right of the Employer'semployees to availthemselves of the processesof the Act. The profferof additionaldata is therefore rejected, and the motion to reopen the record ishereby denied.' In view of this determination,we find itunnecessary toconsider the Petitioner's alternative contention that the Employerand the corporation under whose franchise it operates constitute asingle employer.